Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06              Desc
                              Main Document     Page 1 of 15


 1 Derik N. Lewis, SBN 219981
   VANTIS LAW FIRM, APC
 2 120 Vantis Drive, Suite 300
   Aliso Viejo, California 92656
 3
   Telephone: (949) 216-0935
 4 Facsimile: (949) 296-0935

 5 Attorney for Debtor
   COLLIN GIBELLINO
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10 IN RE                                                CASE NO. 8:19-bk-12960-CB

11                                                      CHAPTER: 7
12 COLLIN GIBELLINO,                                    DEBTOR’S NOTICE OF MOTION AND
13                         Debtor.                      MOTION TO COMPEL ABANDONMENT
                                                        OF PROPERTY BY TRUSTEE;
14                                                      MEMORANDUM OF POINTS AND
                                                        AUTHORITIES; DECLARATION OF
15                                                      COLLIN GIBELLINO IN SUPPORT
                                                        THEREOF
16

17                                                      [11 U.S.C. §554(b); FRBP 6007(a)]

18
                                                        (NO HEARING REQUIRED)
19

20          TO THE HONORABLE CATHERINE E. BAUER, THE CHAPTER 7 TRUSTEE
21 THOMAS H CASEY, THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL

22 OTHER INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:

23          PLEASE TAKE NOTICE THAT COLLIN GIBELLINO (“Debtor”) is filing a Motion to
24 Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b). The Motion is based on

25 this Notice, the Memorandum of Points and Authorities, and the Declaration of Collin Gibellino in

26 support thereof filed herewith and on all pleadings and records on file in this case.

27          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(o),

28 any party objecting to the Motion may request a hearing on the Motion. The deadline for filing and

                           DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:19-bk-12960-CB        Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06              Desc
                             Main Document     Page 2 of 15


 1 serving a written opposition and request for a hearing is 14 days after the date of service of this

 2 Notice, plus an additional 3 days unless the Notice of Motion was served by personal delivery or

 3 posting as described in F.R.Civ.P. 5(b)(2)(A)-(B). If you fail to comply with this deadline, the

 4 Court may treat such failure as a waiver of your right to oppose the Motion and may grant the

 5 Motion without further hearing and Notice.

 6         WHEREFORE, the Debtor respectfully request that the Court grant Debtor’s Motion to

 7 Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b).

 8

 9 DATED: November 18, 2019                             VANTIS LAW FIRM, APC

10

11                                              By:
                                                        Derik N. Lewis
12                                                      Attorney for Debtor
                                                        COLLIN GIBELLINO
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                               ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:19-bk-12960-CB                    Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                                         Desc
                                         Main Document     Page 3 of 15


 1                                                      TABLE OF CONTENTS

 2                                                                                                                                        PAGE

 3 MEMORANDUM OF POINTS AND AUTHORITIES .................................................................... 1

 4
     I. INTRODUCTION ........................................................................................................................... 1
 5
     II. LEGAL ARGUMENT ................................................................................................................... 1
 6
               A.         THIS COURT HAS POWER TO COMPEL ABANDONMENT ............................. 1
 7
               B.         THE RESIDENCE AND THE STATE LAW CLAIMS ARE OF
 8                        INCONSEQUENTIAL VALUE TO THE ESTATE ................................................. 2
 9             C.         ABANDONMENT HAS NO EFFECT ON THE OUTSTANDING
10                        LIEN AVOIDANCE MOTIONS WITH RESPECT TO THE
                          RESIDENCE .............................................................................................................. 3
11
     III. CONCLUSION............................................................................................................................. 5
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           i
                                     DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                          ABANDONMENT OF PROPERTY BY TRUSTEE
      Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                 Desc
                                    Main Document     Page 4 of 15


       1                       MEMORANDUM OF POINTS AND AUTHORITIES

       2                                          I. INTRODUCTION

       3          COLLIN GIBELLINO (“Debtor”) is the owner of the real property located at 8 Snapdragon

       4 St, Ladera Ranch, California 92694, APN 759-591-04 (the “Residence”). (See Declaration of Collin

       5 Gibellino in Support (“Gibellino Decl.”) ¶ 2). Debtor filed for Chapter 7 bankruptcy on July 30,

       6 2019. (Gibellino Decl., ¶ 2, Ex. 1, Docket (the “Docket”) for case number 8:19-bk-12960-CB).

       7 Debtor listed the Residence and the associated mortgages on the schedules in his bankruptcy matter.

       8 (Gibellino Decl., ¶ 2, Docket Items 1, 24). On September 24, 2019, the chapter 7 trustee filed its

       9 report of no distribution. (Gibellino Decl., ¶ 2, Docket Item 25).

      10          Debtor applied for a foreclosure prevention alternative in the form of a short sale on June

      11 13, 2018 which related to the mortgage that was listed on schedules. (Gibellino Decl., ¶ 3). Debtor

      12 alleges that the Mortgage holder violated California’s Homeowner Bill of Rights (“HBOR”) on

      13 July 17, 2018. (Id). Debtor filed civil litigation in state court on July 20, 2018 (Orange County

      14 Superior Court, Central Justice Center, case number 30-2018-01006634-CU-OR-CJC) alleging

      15 various violations of California’s Homeowner Bill of Rights (the “State Law Claims”). (Id). Debtor

      16 listed the State Law Claims on his Schedules. (Id).

      17          By this Motion to Compel Abandonment of Property (this “Motion”), Debtors ask this

      18 Court for an Order to compel abandonment of Residence and the State Law Claims by the Trustee

      19 on the grounds that the Residence and the State Law Claims are of inconsequential value to the

      20 estate. Debtors have complied with Local Bankruptcy Rule 9013-1(o)(1) and, concurrently with

      21 the filing hereof, Debtors provided Trustee, the creditors and all parties in interest with notice of

      22 this Motion.

      23                                       II. LEGAL ARGUMENT

      24 A.       THIS COURT HAS POWER TO COMPEL ABANDONMENT

      25          The law is clear that property which is of inconsequential value and benefit to the estate may

      26 be abandoned under § 554(a) of the Bankruptcy Code. See 11 U.S.C. § 554(a); In re Johnston, 49

      27 F.3d 538, 539-40 (9th Cir. 1995). Section 554(b) provides that “[o]n request of a party in interest

      28 and after notice and a hearing, the court may order the trustee to abandon any property of the estate
                                                             1
 VANTIS                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                      ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
      Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                 Desc
                                    Main Document     Page 5 of 15


       1 that is […] of inconsequential value and benefit to the estate.” See 11 U.S.C. § 554(b); Morgan v.

       2 K.C. Mach. & Tool Co. (In re K.C. Mach. & Tool Co.), 816 F.2d 238, 245 (6th Cir.1987); In re Viet

       3 Vu, 245 B.R. 644, 647 (B.A.P. 9th Cir. 2000).

       4          Upon abandonment, the property reverts to the party holding a possessory interest or to the

       5 Debtor, and the property interest is restored nunc pro tunc as of the filing of the bankruptcy petition.

       6 In re Kreisel, 399 B.R. 679, 687 (BC CDCA 2008); Catalano v. Commissioner of Internal Revenue

       7 Service, 279 F.3d 682, 685 (9th Cir. 2002).

       8 B.       THE RESIDENCE AND THE STATE LAW CLAIMS ARE OF

       9          INCONSEQUENTIAL VALUE TO THE ESTATE

      10          An asset is considered to be of “inconsequential value if its sale would generate nothing

      11 for unsecured creditors.” In re Zamora, No. 10-53496, 2016 WL 617194, at *1 (Bankr. N.D. Cal.

      12 Feb. 16, 2016) (emphasis added); See also In re Pauline, 119 B.R. 727, 728 (9th Cir. BAP 1990);

      13 In re Bolden, 327 B.R. 657, 668 (Bkrtcy.C.D.Cal.2005).

      14          The State Law Claims provide only injunctive relief and are of no value to the purported

      15 estate. See Cal. Civ. Code §§ 2924.6 and 2924.12.

      16          Debtor received an exterior appraisal of the Residence which indicates a value of $580,000

      17 without taking into consideration any deferred maintenance or disrepair of the Residence. (Gibellino

      18 Decl., ¶ 4, Ex. 2).

      19          The Residence is encumbered by the following secured liens: (Gibellino Decl., ¶ 5, Ex. 3)

      20                 1.      A Deed of Trust originally held by Ladera Lending, Inc. (“Senior Original
                                 Lender”) now held by Caliber Home Loans, Inc. with an outstanding
      21                         balance of $672,564.05 (the “Senior Mortgage”). (Gibellino Decl., ¶ 5);
      22
                         2.      An Abstract of Judgment recorded in the Official Records of Orange County
      23                         by Citibank (South Dakota) N.A. on July 13, 2010 as instrument number
                                 2010000330288 in the amount of $3,221.00. (Gibellino Decl., ¶ 5);
      24
                         3.      A Notice of Homeowners Association Lien recorded in the Official Records
      25                         of Orange County by Ladera Ranch Maintenance Corporation on February
                                 9, 2017 as instrument number 2017000058851 in the amount of $1,126.12.
      26
                                 (Gibellino Decl., ¶ 5);
      27
                         4.      A Notice of Pendency of Action recorded in the Official Records of Orange
      28                         County on July 24, 2018 as instrument number 2018000270377. (Gibellino
                                                             2
 VANTIS                           DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                       ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
      Case 8:19-bk-12960-CB        Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                 Desc
                                   Main Document     Page 6 of 15


       1                        Decl., ¶ 5);

       2                5.      A Notice of Pendency of Action recorded in the Official Records of Orange
                                County by Ladera Ranch Maintenance Corporation, A Nonprofit Public
       3
                                Benefit Corporation on August 30, 2018 as instrument number
       4                        2018000319029. (Gibellino Decl., ¶ 5);

       5                6.      A Federal Tax Lien recorded in the Official Records of Orange County by
                                the United States of America on December 6, 2018 as instrument number
       6                        2018000456008 in the amount of $75,545.10. (Gibellino Decl., ¶ 5);
       7
                        7.      An Abstract of Judgment recorded in the Official Records of Orange County
       8                        by Ladera Ranch Maintenance on January 24, 2019 as instrument number
                                2019000023095 in the amount of $15,753.41. (Gibellino Decl., ¶ 5);
       9
                        8.      A Writ of Execution recorded in the Official Records of Orange County by
      10                        Ladera Ranch Maintenance Corporation on May 30, 2019 as instrument
      11                        number 2019000183839 in the amount of $16,197.29. (Gibellino Decl., ¶
                                5);
      12
                        9.      An Abstract of Judgment recorded in the Official Records of Orange County
      13                        by Alexander & Veronica Z c/o County of Orange on April 22, 2019 as
                                instrument number 2019000128844 in the amount of $2,604.39. (Gibellino
      14                        Decl., ¶ 5);
      15
                        10.     An Abstract of Judgment recorded in the Official Records of Orange County
      16                        by Felicia M c/o County of Orange on April 22, 2019 as instrument number
                                2019000128844 in the amount of $1,870.00. (Gibellino Decl., ¶ 5);
      17
                        11.     An Abstract of Judgment recorded in the Official Records of Orange County
      18                        by Melissa H c/o County of Orange on April 22, 2019 as instrument number
      19                        2019000128844 in the amount of $323.23. (Gibellino Decl., ¶ 5);

      20                12.     An Abstract of Judgment recorded in the Official Records of Orange County
                                by Shelly M c/o County of Orange on April 22, 2019 as instrument number
      21                        2019000128844 in the amount of $146.00. (Gibellino Decl., ¶ 5).
      22         In addition to the secured liens above, any sale of the Residence must account for real estate
      23 commissions and closing costs in the amount of 8% of the sales price, unknown trustee’s fees, and

      24 an unknown per-diem accrual on the senior secured mortgage payoff. (Gibellino Decl., ¶ 6).

      25 Subtracting the above listed items from the value of the Residence results in the following

      26 calculation:

      27 / / /

      28 / / /
                                                            3
 VANTIS                         DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                     ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
      Case 8:19-bk-12960-CB        Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                 Desc
                                   Main Document     Page 7 of 15


       1                 Home Value:                                                      $580,000.00
                         Less: Closing costs and commissions (8%)                         - $46,400.00
       2                 Less: Trustee’s Fees and Costs                                    -$ unknown
                         Less: Senior Mortgage Balance                                  - $672,564.05
       3
                         Less: Abstract of Judgment                                         - $3,221.00
       4                 Less: Homeowners Association Lien Balance                          - $1,126.12
                         Less: Federal Tax Lien Balance                                   - $75,545.10
       5                 Less: Abstract of Judgment                                       - $15,753.41
                         Less: Writ of Execution                                          - $16,197.29
       6                 Less: Abstract of Judgment                                         - $2,604.39
                         Less: Abstract of Judgment                                         - $1,870.00
       7
                         Less: Abstract of Judgment                                           - $323.23
       8                 Less: Abstract of Judgment                                           - $146.00
                         Less: 120 days per diem (listing, sale and closing)               -$ unknown
       9                 Remaining for unsecured creditors: (NEGATIVE)                 $<255,750.59>
      10         Any proposed sale of the Residence would result in no proceeds being paid to unsecured
      11 creditors. Therefore, the Residence is of “inconsequential value” to the estate as it would

      12 “generate nothing for unsecured creditors.” In re Zamora, 2016 WL 617194, at *1; In re Pauline,

      13 119 B.R. at 728; In re Bolden, 327 B.R. at 668.

      14 C.      PROPOSED SALE OF THE RESIDENCE WOULD BE IMPROPER IN THE CASE
      15         AT HAND
      16         It is considered improper for a chapter 7 trustee to liquidate an asset that will not generate
      17 proceeds for unsecured creditors. In re KVN Corp., Inc., 514 B.R. 1, 5 (B.A.P. 9th Cir. 2014) (It is

      18 “universally recognized, however, that the sale of a fully encumbered asset is generally

      19 prohibited.”); Carey v. Pauline (In re Pauline), 119 B.R. 727, 728 (B.A.P. 9th Cir. 1990); In re

      20 Scimeca Found., Inc., 497 B.R. 753, 781 (Bankr.E.D.Pa.2013) (“It is generally recognized that a

      21 chapter 7 trustee should not liquidate fully encumbered assets, for such action yields no benefit to

      22 unsecured creditors.”); In re Feinstein Family P'ship, 247 B.R. 502, 507 (Bankr.M.D.Fla.2000)

      23 (“Clearly, the Code never contemplated that a Chapter 7 trustee should act as a liquidating agent

      24 for secured creditors who should liquidate their own collateral.”).

      25         The prohibition against the sale of fully encumbered property is also embedded in the
      26 official Handbook for Chapter 7 Trustees:

      27                 [A] trustee should not sell property subject to a security interest unless the
                         sale generates funds for the benefit of unsecured creditors. A secured
      28
                                                            4
 VANTIS                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                      ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
      Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                  Desc
                                    Main Document     Page 8 of 15


       1                 creditor can protect its own interests in the collateral subject to the security
                         interest.
       2
                         [¶]
       3
                         Accordingly, the trustee must consider whether sufficient funds will be
       4                 generated to make a meaningful distribution to unsecured creditors …
                         before administering a case as an asset case. 28 U.S.C. § 586.
       5
         U.S. DOJ Exec. Office for U.S. Trs., Handbook for Chapter 7 Trustees at 4–16 (2012) (the “Trustee
       6 Handbook”) (emphasis added).

       7          In the case at hand, “the trustee’s proper function is to abandon the property, not administer
       8 it, because the sale would yield no benefit to unsecured creditors.” In re KVN Corp., Inc., 514 B.R.

       9 1, 5-6 (B.A.P. 9th Cir. 2014) (emphasis added). The official Handbook for Chapter 7 Trustees

      10 provides further support for an “immediate abandonment” of the Residence:

      11                 In asset cases, when the property is fully encumbered and of nominal value
      12                 to the estate, the trustee must immediately abandon the asset and contact
                         the secured creditor immediately so that the secured creditor can obtain
      13                 insurance or otherwise protect its own interest in the property. [§§] 554,
                         704.
      14
           Trustee Handbook, at 4–7. (emphasis added).
      15

      16          In fact, “the principle of abandonment was developed [...] to protect the bankruptcy estate

      17 from the various costs and burdens of having to administer property which could not conceivably

      18 benefit unsecured creditors of the estate.” In re Pauline, 119 B.R. at 728; see also In re K.C. Mach.

      19 & Tool Co., 816 F.2d at 246 (“[I]n enacting § 554, Congress was aware of the claim that formerly

      20 some trustees took burdensome or valueless property into the estate and sold it in order to increase

      21 their commissions.”).

      22 / / /

      23 / / /

      24 / / /

      25 / / /

      26 / / /

      27 / / /

      28 / / /
                                                             5
 VANTIS                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                      ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
      Case 8:19-bk-12960-CB       Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06             Desc
                                  Main Document     Page 9 of 15


       1                                        III. CONCLUSION

       2         WHEREFORE, the Debtors respectfully request that this Court grant Debtors’ Motion to

       3 Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b) and thereby order the Chapter

       4 7 Trustee to abandon the Residence located at 8 Snapdragon St, Ladera Ranch, California 92694,

       5 APN 759-591-04, along with the State Law Claims and for such other and further relief as the Court

       6 deems just.

       7

       8 DATED: November 18, 2019                             Respectfully submitted,

       9                                                      VANTIS LAW FIRM
      10

      11                                                By:
                                                              Derik N. Lewis
      12                                                      Attorney for Debtor
      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                         6
 VANTIS                         DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                     ABANDONMENT OF PROPERTY BY TRUSTEE
LAW FIRM
        Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                Desc
                                      Main Document    Page 10 of 15


         1                           DECLARATION OF COLLIN GIBELLINO

         2 I, Collin Gibellino, declare as follows:

         3          1.     The following is true and correct to the best of my personal knowledge and if called

         4 upon as a witness I could and would competently testify to the truthfulness of the statement below.

         5          2.     I am the Debtor in the Chapter 7 bankruptcy case number 8:19-bk-12960-CB. I am

         6 the owner of the real property located at 8 Snapdragon St, Ladera Ranch, California 92694, APN

         7 759-591-04 (the “Residence”). I filed for Chapter 7 bankruptcy on July 30, 2019. I listed the

         8 Residence and the associated mortgages on the schedules in my bankruptcy case. On September

         9 24, 2019, the chapter 7 trustee filed its report of no distribution. Attached as Exhibit “1” is a true

        10 and correct copy of the DOCKET for my bankruptcy case (the “Docket”).

        11          3.     I applied for a foreclosure prevention alternative in the form of a short sale on June

        12 13, 2018 which related to the mortgage that was listed on schedules. I believe and allege that the

        13 Mortgage holder violated California’s Homeowner Bill of Rights (“HBOR”) on July 17, 2018. I

        14 filed civil litigation in state court on July 20, 2018 (Orange County Superior Court, Central Justice

        15 Center, case number 30-2018-01006634-CU-OR-CJC) alleging various violations of California’s

        16 Homeowner Bill of Rights (the “State Law Claims”). I listed the State Law Claims on my

        17 Schedules.

        18          4.     I received an exterior appraisal of the Residence which indicates a value of $580,000

        19 without taking into consideration any deferred maintenance or disrepair of the Residence. A true

        20 and correct copy of the appraisal is attached hereto as Exhibit “2”.

        21          5.     I received a title report from First American Title Company which indicated the liens

        22 listed below. A true and correct copy of the title report is attached hereto as Exhibit “3”.

        23
                           a.      A Deed of Trust originally held by Ladera Lending, Inc. (“Senior Original
        24                         Lender”) now held by Caliber Home Loans, Inc. with an outstanding
                                   balance of $672,564.05 (the “Senior Mortgage”). Attached hereto as
        25                         Exhibit “4” is a true and correct copy of the Payoff Quote for the Senior
        26                         Mortgage dated June 28, 2019 which evidences the current outstanding
                                   amount on the mortgage of $672,564.05.;
        27
                           b.      An Abstract of Judgment recorded in the Official Records of Orange County
        28                         by Citibank (South Dakota) N.A. on July 13, 2010 as instrument number
                                                              1
VANTIS LAW                         DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
   FIRM                                 ABANDONMENT OF PROPERTY BY TRUSTEE
        Case 8:19-bk-12960-CB     Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06            Desc
                                  Main Document    Page 11 of 15


         1                  2010000330288 in the amount of $3,221.00. Attached hereto as Exhibit
                            “5” is a true and correct copy of the Citibank (South Dakota) N.A. Lien in
         2                  the amount of $3,221.00.;
         3
                       c.   A Notice of Homeowners Association Lien recorded in the Official Records
         4                  of Orange County by Ladera Ranch Maintenance Corporation on February
                            9, 2017 as instrument number 2017000058851 in the amount of $1,126.12.
         5                  Attached hereto as Exhibit “6” is a true and correct copy of the Notice of
                            Homeowners Association Lien in the amount of $1,126.12.;
         6
                       d.   A Notice of Pendency of Action recorded in the Official Records of Orange
         7
                            County on July 24, 2018 as instrument number 2018000270377. Attached
         8                  hereto as Exhibit “7” is a true and correct copy of the Notice of Pendency
                            of Action.;
         9
                       e.   A Notice of Pendency of Action recorded in the Official Records of Orange
        10                  County by Ladera Ranch Maintenance Corporation, A Nonprofit Public
        11                  Benefit Corporation on August 30, 2018 as instrument number
                            2018000319029. Attached hereto as Exhibit “8” is a true and correct copy
        12                  of the Notice of Pendency of Action.;

        13             f.   A Federal Tax Lien recorded in the Official Records of Orange County by
                            the United States of America on December 6, 2018 as instrument number
        14                  2018000456008 in the amount of $75,545.10. Attached hereto as Exhibit
        15                  “9” is a true and correct copy of the Federal Tax Lien in the amount of
                            $75,545.10.;
        16
                       g.   An Abstract of Judgment recorded in the Official Records of Orange County
        17                  by Ladera Ranch Maintenance on January 24, 2019 as instrument number
                            2019000023095 in the amount of $15,753.41. Attached hereto as Exhibit
        18                  “10” is a true and correct copy of the Abstract of Judgment in the amount of
        19                  $15,753.41.;

        20             h.   A Writ of Execution recorded in the Official Records of Orange County by
                            Ladera Ranch Maintenance Corporation on May 30, 2019 as instrument
        21                  number 2019000183839 in the amount of $16,197.29. Attached hereto as
                            Exhibit “11” is a true and correct copy of the Writ of Execution in the
        22
                            amount of $16,197.29.;
        23
                       i.   An Abstract of Judgment recorded in the Official Records of Orange County
        24                  by Alexander & Veronica Z c/o County of Orange on April 22, 2019 as
                            instrument number 2019000128844 in the amount of $2,604.39. Attached
        25                  hereto as Exhibit “12” is a true and correct copy of the Abstract of Judgment
                            in the amount of $2,604.39.;
        26

        27             j.   An Abstract of Judgment recorded in the Official Records of Orange County
                            by Felicia M c/o County of Orange on April 22, 2019 as instrument number
        28                  2019000128844 in the amount of $1,870.00. Attached hereto as Exhibit
                                                       2
VANTIS LAW                      DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
   FIRM                              ABANDONMENT OF PROPERTY BY TRUSTEE
        Case 8:19-bk-12960-CB          Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06              Desc
                                       Main Document    Page 12 of 15


         1                          “13” is a true and correct copy of the Abstract of Judgment in the amount of
                                    $1,870.00.;
         2
                            k.      An Abstract of Judgment recorded in the Official Records of Orange County
         3
                                    by Melissa H c/o County of Orange on April 22, 2019 as instrument number
         4                          2019000128844 in the amount of $323.23. Attached hereto as Exhibit “14”
                                    is a true and correct copy of the Abstract of Judgment in the amount of
         5                          $323.23.;
         6                  l.      An Abstract of Judgment recorded in the Official Records of Orange County
                                    by Shelly M c/o County of Orange on April 22, 2019 as instrument number
         7
                                    2019000128844 in the amount of $146.00. Attached hereto as Exhibit “15”
         8                          is a true and correct copy of the Abstract of Judgment in the amount of
                                    $146.00.
         9
                    6.      If the Residence were to be sold, the Residence will have the burdens upon sale of
        10
             real estate commissions and closing costs in the amount of 8% of the sales price, unknown trustee’s
        11
             fees, and unknown per-diem accrual on the senior secured mortgage payoff.
        12
                    7.      I respectfully request that this Court grant my Motion to Compel Abandonment of
        13
             Property by Trustee in this case.
        14
                    I declare under penalty of perjury under the laws of the United States that the foregoing is
        15
             true and correct to the best of my knowledge.
        16

        17
             Executed on November 18, 2019 at Ladera Ranch, California.
        18

        19

        20

        21                                                        COLLIN GIBELLINO

        22

        23

        24

        25

        26

        27

        28
                                                              3
VANTIS LAW                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
   FIRM                                  ABANDONMENT OF PROPERTY BY TRUSTEE
                 Case 8:19-bk-12960-CB             Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                              Desc
                                                   Main Document    Page 13 of 15


             1
                     In re:                                                                         CHAPTER: 7
             2                Collin Gibellino
                                                                                       Debtor(s).   CASE NUMBER: 8:19-bk-12960-CB

             3

             4
                                                      PROOF OF SERVICE OF DOCUMENT
             5
                   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
             6
                   120 Vantis, Suite 300
                   Aliso Viejo, CA 92656
             7
                   A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF MOTION AND MOTION
             8     TO COMPEL ABANDONMENT OF PROPERTY BY TRUSTEE; MEMORANDUM OF POINTS AND AUTHORITIES;
                   DECLARATION OF COLLIN GIBELLINO IN SUPPORT THEREOF will be served or was served (a) on the judge in
             9     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

        10

        11         1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
                   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
        12         On November 18, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
                   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
                   addresses stated below:
        13

        14
                                                                                       Service information continued on attached page
        15
                   2. SERVED BY UNITED STATES MAIL:
        16         On November 18, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
                   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
                   first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
        17         judge will be completed no later than 24 hours after the document is filed.

        18

        19                                                                             Service information continued on attached page

                   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
        20         for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 18, 2019 , I served
                   the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
        21         such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
                   that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
        22         filed.

        23
                                                                                       Service information continued on attached page
        24
                   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
        25

        26          November 18, 2019        Eva J. Sieg                                   /s/ Eva J. Sieg

        27          Date                     Printed Name                                  Signature

        28
VANTIS LAW
   FIRM                                                                       1
                 Case 8:19-bk-12960-CB         Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06                  Desc
                                               Main Document    Page 14 of 15


             1                                                    SERVICE LIST

                   VIA NOTICE OF ELECTRONIC FILING (NEF)
             2           Thomas H Casey (TR) (msilva@tomcaseylaw.com, thc@trustesolutions.net)
                         Derik N Lewis on behalf of Debtor Collin Gibellino (dlewis@vantislaw.com, esieg@vantislaw.com,
             3            vantislaw@ecf.courtdrive.com; lewisdr84665@notify.bestcase.com)
                         Sabari Mukherjee on behalf of Interested Party Courtesy NEF (notices@becket-lee.com)
             4           Valerie Smith on behalf of Interested Party Courtesy NEF (claims@recoverycorp.com)
                         Jeffrey Speights on behalf of Attorney Ladera Ranch Maintenance Corp. (jeffs@attorneyforhoa.com,
             5            jeffreyspeights@gmail.com)
                         United States Trustee (SA) (ustpregion16.sa.ecf@usdoj.gov)
             6     DEBTOR VIA REGULAR MAIL
                   Collin Gibellino
             7     8 Snapdragon St
                   Ladera Ranch, CA 92694
             8
                   JUDGE’S COPY VIA REGULAR MAIL:
             9     The Honorable Catherine E. Bauer
                   United States Bankruptcy Court
                   Central District of California
        10         Ronald Reagan Federal Building and Courthouse
                   411 West Fourth Street, Suite 5165 / Courtroom 5D
        11         Santa Ana, CA 92701-4593

        12         VIA REGULAR MAIL
                   American Express Bank, FSB                               Citibank (South Dakota) N.A.
                   c/o Becket and Lee LLP                                   c/o Hunt & Henriques
        13         PO Box 3001                                              151 Bernal Rd #8
                   Malvern, PA 19355-0701                                   Imperial Beach, CA 91932-1829
        14
                   American Express Centurion Bank                          County of Orange
        15         c/o Becket and Lee LLP                                   c/o Accounting Unit
                   PO Box 3001                                              P.O. Box 10260
                   Malvern, PA 19355-0701                                   Santa Ana, CA 92711
        16
                   Amex                                                     Credit Protection Assoc
        17         Correspondence                                           Po Box 802068
                   Po Box 981540                                            Dallas, TX 75380
        18         El Paso, TX 79980
                                                                            Credit Protection Assoc
                   Amex                                                     One Galleria Tower
        19         Po Box 297871                                            Dallas, TX 75240
                   Fort Lauderdale, FL 33329
        20                                                                  Dept of Ed / Navient
                   Caliber Home Loans                                       Attn: Claims Dept
        21         Attn: Cash Operations                                    Po Box 9635
                   Po Box 24330                                             Wilkes Barr, PA 18773
                   Oklahoma City, OK 73124
        22                                                                  Easypay/dvra
                   Capital One, N.A.                                        2701 Loker Av West
        23         c/o Becket and Lee LLP                                   Carlsbad, CA 92008
                   PO Box 3001
        24         Malvern, PA 19355-0701                                   Franchise Tax Board
                                                                            Bankruptcy MS: A-340
                   Chase Card Services                                      PO Box 2952
        25         Correspondence Dept                                      Sacramento, CA 95812-2952
                   Po Box 15298                                             Internal Revenue Service
        26         Wilmington, DE 19850                                     P.O. Box 7346
                                                                            Philadelphia, PA 19101-7346
        27         Chase Card Services
                   Attn: Correspondence                                     Internal Revenue Service
        28         Po Box 15278                                             P.O. Box 145595, Stop 8420G
                   Wilmington, DE 19850                                     Cincinnati, OH 45250-5585
VANTIS LAW
   FIRM                                                                2
                 Case 8:19-bk-12960-CB           Doc 33 Filed 11/18/19 Entered 11/18/19 11:04:06             Desc
                                                 Main Document    Page 15 of 15


             1     Kohls/Capital One                                   Navient Solutions, LLC. on behalf o
                   N56 W 17000 Ridgewood Dr                            The Department of Education
                   Menomonee Falls, WI 53051                           PO BOX 9635
             2                                                         Wilkes-Barre, PA 18773-9635
                   Kohls/Capital One
             3     Kohls Credit                                        Orange County Sheriff's Office
                   Po Box 3120                                         Sheriff's Civil Division
             4     Milwaukee, WI 53201                                 Room 108
                                                                       4601 Jamboree Blvd
                   Ladera Ranch Maintenance Corp                       Newport Beach, CA 92660
             5     c/o Community Legal Advisors Inc.
                   6 Orchard                                           Quantum3 Group LLC as agent for
             6     Suite 200                                           MOMA Funding LLC
                   Lake Forest, CA 92630                               PO Box 788
             7                                                         Kirkland, WA 98083-0788
                   Ladera Ranch Maintenance Corp
                   c/o Assessment Management Services                  SDGE
             8     15241 Laguna Canyon Road                            PO Box 25111
                   Irvine, CA 92618                                    Santa Ana, CA 92799-5110
             9
                   Ladera Ranch Maintenance Corp                       Synchrony Bank/TJX
        10         c/o Community Legal Advisors                        Attn: Bankruptcy
                   509 N. Coast Highway                                Po Box 965060
                   Oceanside, CA 92054                                 Orlando, FL 32896
        11
                   Lauren Kimberle Anderson                            Synchrony Bank/TJX
        12         2 Winterset                                         Po Box 965005
                   Ladera Ranch, CA 92694                              Orlando, FL 32896
        13
                   Lexis Financial Services                            The Best Service Co., Inc.
                   PO Box 4102                                         6700 S Centinela Ave, 3rd Pl
        14         Carol Stream, IL 60197-4102                         Culver City, CA 90230

        15         LVNV Funding, LLC for                               The Best Service Co/ca
                   Arrow Financial Services, LLC                       Attn: Bankruptcy
        16         PO Box 10587                                        10780 Santa Monica Blvd. Suite 140
                   Greenville, SC 29603-0587                           Los Angeles, CA 90025
        17
                   Mark T. Guithues                                    Toyota Motor Credit Co
                   Mark Allen Wilson                                   Po Box 8026
        18         Community Legal Advisors Inc.                       Cedar Rapids, IA 52408
                   509 N. Coast Highwy
        19         Oceanside, CA 92054                                 Toyota Motor Credit Corporation
                                                                       c/o Becket and Lee LLP
        20         Merrick Bank                                        PO Box 3001
                   c/o Resurgent Capital Services                      Malvern, PA 19355-0701
                   PO Box 10368
        21         Greenville, SC 29603-0368                           True American Grain, Inc.
                                                                       c/o R. Gibson Pagter, Jr.
        22         Midland Credit Management, Inc                      PAGTER AND PERRY ISAACSON
                   as agent for Midland Funding LLC                    525 N. Cabrillo Park Drive, Ste 104
        23         P.O. Box 2011                                       Santa Ana, CA 92701
                   Warren, MI 48090
                                                                       True American Grain, Inc.
        24         Navient                                             c/o Timothy F Shields
                   Attn: Bankruptc                                     30 Corporate Park, Suite 300
        25         Po Box 9500                                         Irvine, CA 92606
                   Wilkes-Barre, PA 18773
        26
                   Navient Solutions, LLC on behalf of
                   United Student Aid Funds, Inc.
        27         GLHEGC AND AFFILIATES
                   PO BOX 8961
        28         Madison, WI 53708-8961

VANTIS LAW
   FIRM                                                           3
